Citation Nr: 0841576	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  97-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to December 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for service connection for an 
acquired psychiatric disorder, and from a January 2003 rating 
decision that increased the disability rating for the 
veteran's right wrist from 0 to 10 percent disabling, 
effective July 19, 1996.  The Board remanded the claim for 
service connection for an acquired psychiatric disorder for 
additional development in November 1998.

In a July 2003 decision, the Board denied the veteran's 
claims.  The veteran appealed the decision denying the claims 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2004 Order, the Court remanded the 
claims to the Board for readjudication in accordance with a 
Joint Motion for Remand.  In January 2005, the Board remanded 
the claims for additional development.

In September 2008, the veteran and his spouse testified 
before the Board at a hearing that was held via 
videoconference from the RO.  The veteran's private attorney 
was not present at the time of the hearing.  The Board notes 
that it is unfortunate that his attorney apparently chose not 
to be present although he had ample notice of the date, time 
and location of the proceeding.  The veteran, however, 
consented to proceed with the hearing without the benefit of 
his hired representation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In January 2005, the Board remanded the claims to obtain 
medical records relating to treatment for psychiatric 
disorders and right wrist disability.  In response to a March 
2005 request for authorization for the release of records, 
his attorney stated that he had received treatment from the 
New Orleans VA Medical Center.  Despite informing the RO, no 
additional VA treatment records were associated with the 
file.  VA treatment records dated from May 2002 to September 
2005 and since March 2006 have not been added to the claims 
file.  The veteran is not required to authorize the release 
of VA medical records.  38 C.F.R. § 3.159(c)(2) (2008).  
Because these may include records that are pertinent to the 
veteran's claims, they are relevant and should be obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Next, with regard to the claim for an increased rating, 
38 U.S.C.A. § 5103(a) (West 2002) requires, at a minimum, 
that VA notify the claimant that to substantiate a claim the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based upon the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO has provided 
the veteran with numerous notice letters.  These notice 
letters, however, did not specifically notify the veteran 
that he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letters also did not notify 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.  

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  The 
veteran has already been afforded VA examinations with 
respect to both of his claims.  The reports of examination, 
however, are inadequate for rating purposes.  At his 
September 2008 hearing, the veteran stated that his grip 
strength had worsened since the date of the last examination 
and that he had begun to experience numbness in his fingers.  
Under the circumstances, the Board agrees that VA is required 
to afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his wrist disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
this issue must be remanded.

With regard to the claim for service connection for an 
acquired psychiatric disorder, on VA examination in September 
1999, the examiner concluded that the veteran's not having 
been admitted into the Officers Candidate School had a 
profound effect on him, and may be why he had psychiatric 
problems currently.  On VA psychiatric examination in 
November 1999, the examiner stated that he was unable to 
determine whether the veteran's depressive disorder 
manifested solely as a result of his service.  On examination 
in October 2001, the examiner determined that the veteran's 
psychiatric problems were situational in nature, and 
unrelated to his military service.  In March 2002, however, 
the veteran's treating VA psychiatrist submitted a statement 
in support of the veteran's claim indicating that he felt 
that it was more likely than not that his psychiatric 
diagnosis of "acute situational reaction with anxiety and 
depression," which was made in October 1975, just prior to 
his separation from service, was the prodrome of his present 
psychiatric illness.  In May 2005, the veteran underwent 
psychiatric examination with the same examiner that conducted 
the October 2001 examination.  The examiner again concluded 
that the veteran's depressive disorder was unrelated to 
service.  In reaching this conclusion, however, the examiner 
did not address the March 2002 opinion finding that the 
veteran's in-service problems were more likely than not the 
prodrome of his current diagnosis, nor the September 1999 
finding that the veteran's not having been admitted into the 
Officers Candidate School had a profound effect on him, and 
may be why he had psychiatric problems currently.

Because the October 2001 and May 2005 VA examiner did not 
address the positive opinions in finding that the veteran's 
psychiatric disorder was not likely related to his active 
service, the Board finds that an additional opinion is 
necessary to reconcile the conflicting opinions of record.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claim for increased rating, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increased severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the wrist.  
Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  In addition, 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the 
disabilities.

2.  Obtain and associate with the 
claims file records from the VAMC in 
New Orleans, Louisiana, dated from May 
2002 to September 2005, and from March 
2006 to the present.  If any of the 
records are no longer on file, request 
them from the appropriate storage 
facility.  All attempts to secure those 
records must be documented in the 
claims folder.

3.  Schedule the veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any 
neurological impairment associated with 
the right hand and wrist.  The claims 
file must be made available to the VA 
examiner, and the examiner should 
review the file prior to the 
examination.  The examiner should 
determine whether there is any current 
neurological impairment, which nerves 
are involved, and the extent of damage.  
The examiner should specifically opine 
as to whether it is at least as likely 
as not that any neurological impairment 
is related to the residuals of the 
fracture of the right wrist.  In 
addition, the examiner should ascertain 
and evaluate the current severity of 
the orthopedic manifestations of the 
right wrist disability.  In this 
regard, all appropriate tests and 
studies, including X-rays and range of 
motion studies of the wrist, reported 
in degrees, should be accomplished.  
All findings should be made available 
to the primary physician prior to the 
completion of his or her report, and 
all clinical findings should be 
reported in detail.  In that report the 
examiner must:

a)  Render specific findings as to 
whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right wrist disability.  If pain on 
motion is observed, the examiner 
should indicate the point at which 
pain begins.

b)  Indicate whether, and to what 
extent, the veteran experiences any 
functional loss due to pain and/or 
any of the other symptoms during 
flare-ups and/or with repeated use.  
To the extent possible, the examiner 
should express any such additional 
functional loss in terms of 
additional degrees of limited motion.

c)  Identify all impairments 
affecting the right wrist.  The 
examiner should specifically indicate 
whether arthritis or ankylosis is 
present.

d)  Classify the degree to which each 
identified right wrist disability 
interferes with the veteran's ability 
to obtain and maintain substantially 
gainful employment.

4.  Schedule the veteran for a 
psychiatric examination with an 
examiner who has not yet evaluated the 
veteran for the purpose of ascertaining 
whether any current psychiatric 
disorder is related to his period of 
service.  The examiner should review 
the record and render an opinion as to 
whether it is at least as likely as not 
that any diagnosed psychiatric disorder 
is related to his period of active 
service, including his not having been 
admitted into the Officers Candidate 
School or to the "acute situational 
reaction with anxiety and depression" 
with which he was assessed shortly 
prior to his discharge from service.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed and discuss the private 
and VA medical records of treatment 
relating to psychiatric disorders.  The 
examiner should specifically address 
and reconcile the opinion with the 
October 2001 and May 2005 opinions 
finding that the veteran's psychiatric 
disorder is not likely related to his 
active service, and the March 2002 
opinion finding that the veteran's in-
service problems were more likely than 
not the prodrome of his current 
diagnosis, and the September 1999 
finding that the veteran's not having 
been admitted into the Officers 
Candidate School had a profound effect 
on him, and may be why he had 
psychiatric problems currently.  The 
rationale for all opinions must be 
provided in a legible report.

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appeal.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

